FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANATOLIY ANTOLIEVICH ORLOV,                      No. 12-70923

               Petitioner,                       Agency No. A087-385-751

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Anatoliy Antolievich Orlov, a native of Russia and citizen of Bulgaria,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny in part

and grant in part the petition, and we remand.

      In his opening brief, Orlov does not challenge the agency’s denial of his

asylum claim as untimely or the agency’s denial of his CAT claim. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in an opening brief are waived). Thus, we deny the petition as to

Orlov’s asylum and CAT claims.

      We reject Orlov’s contention that the IJ failed to provide him with a full and

fair opportunity to present his claims. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice to prevail on a due process claim).

      In denying Orlov’s withholding of removal claim, the BIA did not address

Orlov’s argument that he was eligible for relief based on his membership in the

particular social groups of persons who refuse to become an informant for the

police and persons who oppose violent gangs. See Sagaydak v. Gonzales, 405 F.3d

1035, 1040 (9th Cir. 2005) (the agency is “not free to ignore arguments raised by a

petitioner”). Thus, we grant the petition for review and remand Orlov’s


                                          2                                     12-70923
withholding of removal claim for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); see also

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc). In light of

this remand, we do not reach Orlov’s remaining challenges to the agency’s denial

of his withholding of removal claim at this time.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  12-70923